Citation Nr: 0811903	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the left hand.  

2.  Whether the veteran is entitled to recognized military 
service prior to September 15, 1944.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from September 
1944 to November 1945, and also served with the Regular 
Philippine Army in November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that the veteran had not submitted new and material evidence 
to reopen the claim of service connection for residuals of a 
gunshot wound, left hand.  

In the November 2005 statement of the case (SOC), the RO 
adjudicated the veteran's claim for recognized military 
service prior to September 15, 1944, and the veteran 
subsequently appealed the matter.  Given the foregoing 
procedural development and resolving any procedural 
deficiency in the veteran's favor, the issue is currently 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
residuals of a gunshot wound to the left hand in an April 
1996 rating decision.  The veteran did not appeal the 
decision.  

3.  Since the April 1996 rating decision which denied 
reopening the claim for service connection for residuals of a 
gunshot wound to the left hand, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  

4.  The service department has certified that the veteran 
served with the recognized guerilla service and the regular 
Philippine Army from September 15, 1944 to November 13, 1945, 
and November 14, 1945 to November 21, 1945, respectively.





CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied reopening the 
claim of entitlement to service connection for residuals of a 
gunshot wound to the left hand is final.  Evidence submitted 
since that decision is not new and material.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1103 (2007).

2.  The criteria for recognized military service prior to 
September 15, 1944, have not been met.  38 U.S.C.A. §§ 101, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41, 3.159, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Residuals of a Gunshot Wound to the Left Hand

Applicable Laws and Regulations
New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the time of the April 1996 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for residuals of a gunshot wound, left hand, the evidence of 
record consisted of the veteran's service medical records, 
results from a February 1993 VA examination, private medical 
certification statements dated March 1992 and September 1992, 
testimony elicited during a March 1996 RO hearing, and the 
veteran's application for compensation benefits.  The veteran 
asserts that service connection is warranted for his 
residuals of a gunshot wound to the left hand during his 
military service.  

In the April 1996 rating decision, the RO determined that the 
evidence submitted in connection with the veteran's claim was 
not new and material to his claim of service connection for 
residuals of a gunshot wound to the left hand.  The RO 
explained that the only evidence submitted in connection with 
the claim was the veteran's testimony during the March 1996 
hearing, wherein the veteran reported receiving the gunshot 
wound in 1943, which was prior to his active military 
service.  The RO concluded that in the absence of new and 
material evidence, the claim could not successfully be 
reopened.  The veteran was notified of the denial in an April 
1996 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the April 1996 rating decision, which raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a gunshot wound to the left hand.  
Since the April 1996 rating decision, the evidence received 
into the record includes two private medical statements dated 
June 2005 and September 2005 from V.S.M., M.D.  In the June 
2005 statement, Dr. V.S.M. indicated that the veteran has 
been receiving treatment for an ankle and knee condition, 
possible right eye cataract, and scars on the left hand due 
to a bullet wound "during the war."  In the September 2005 
statement, Dr. V.S.M. indicated that the veteran has been 
under her care since 2001 for hypertensive vascular heart 
disease.  She also noted the veteran has a gunshot wound scar 
on his left hand sustained during the war.  While the two 
private medical statements from Dr. V.S.M. are new in that 
the veteran did not previously submit them, they are not 
material, as they do not show that his current residuals of a 
left hand gunshot wound are due to a gunshot wound incurred 
during his active military service.  It appears that Dr. 
V.S.M.'s statements are based on the veteran's own 
recollection of history and are not substantiated by 
objective medical evidence.  There is no evidence that Dr. 
V.S.M. relied upon the veteran's service medical records or 
the claims file in making her conclusion.  The Court has held 
that additional evidence, which consists merely of records of 
post-service treatment that do not indicate that a condition 
is service connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the claim.

The evidence received in conjunction with the claim to reopen 
is not new and material, and does not serve to reopen the 
claim for service connection for residuals of a gunshot wound 
to the left hand.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  




B.  Recognized Military Service

The veteran contends in an October 2005 personal statement 
that he has recognized military service from May 10, 1942 to 
January 8, 1945.  To support his contention, he submitted an 
April 1990 certification statement from the Republic of the 
Philippines, Department of National Defense General 
Headquarters.  The certification statement indicates that the 
veteran's period of service commenced on September 15, 1944 
and ended on January 8, 1945.

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and VA has no 
authority to amend or change their decision.  The Court has 
held that findings by a United States service department 
verifying or denying a person's service are binding and 
conclusive upon the VA.  See Spence v. West, 13 Vet. App. 
376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Based upon the evidence of record, the Board finds that the 
veteran's period of active military duty is from September 
15, 1944 to November 21, 1945.  The service department 
certified that the veteran served with the recognized 
guerilla service from September 15, 1944 to November 13, 
1945, and with the Regular Philippine Army from November 14, 
1945 to November 21, 1945.  This is further supported by the 
April 1990 certification statement submitted by the veteran, 
which states that his period of service commenced on 
September 15, 1944.  

In this case, the law is dispositive, and entitlement to 
recognized service prior to September 15, 1944, must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In regards to the veteran's claim of entitlement to 
recognized military service prior to September 15, 1944, the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his or her claim, VCAA does 
not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Moreover, this decision results in a denial of 
entitlement to recognized service prior to September 15, 
1944, and any failure to provide notice as to the effective 
date and rating is harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the veteran's claim for residuals of a gunshot 
wound to the left hand, the Board finds that the VCAA notice 
requirements have been satisfied by the July 2005 letter.  In 
the letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the July 2005 
VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency. It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, and private medical records from March 1992 
to September 1992, and from June 2005 to September 2005.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for residuals of a gunshot wound to the left hand 
is denied.

Entitlement to recognized military service prior to September 
15, 1944, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


